Judgment and order denying motion to set aside verdict unanimously affirmed, with costs. The facts permitted the jury to find that plaintiff’s car was struck by the appellants’ car, the Packard, when both vehicles were to the south of the center of the road which, therefore, determined that the Packard was on the wrong side of the road when it ran into the Overland car. The facts also permitted the jury to find thát when the Nash car came in contact with plaintiff’s car, the Packard was at least 100 feet to the rear of the Nash car, and that at the speed at which the driver said he was going, coupled with the perfect condition in which he claimed his brakes and car to be, he had ample time and space to anticipate the possibility of collision with plaintiff’s car. We have, therefore, reached the conclusion that the verdict is supported by the evidence. Present — Lazansky, P. J., Rich, Kapper, Seeger and Scudder, JJ.